DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2015/0022162 (Kim).
claim 1, Kim teaches a power supply apparatus which includes a predetermined mode in which power consumption is suppressed and a normal mode in which the power consumption is not suppressed and which supplies power to an apparatus, the power supply apparatus comprising: 
a cutting member (X-cap) which cuts off supply of the power to a fixing heater (FIG. 2); 
a noise removing member (filter 341) which is positioned in a later stage of the cutting member and which removes noise in the power (FIG. 3); and 
a controller (240) which controls the cutting member, wherein, the controller controls the cutting member to cut off supply of the power to the noise removing member in the predetermined mode (¶0042).  
Regarding claim 2, ref1 teaches the power supply apparatus according to claim 1, wherein the noise removing member is an X capacitor (X-cap).  
Regarding claim 5, ref1 teaches the power supply apparatus according to claim 1, wherein a plurality of cutting members are provided in parallel (FIG. 3).  
Regarding claim 6, ref1 teaches an image forming apparatus comprising, an image former which forms a toner image on a sheet (102), a power supply apparatus according to claim 1, wherein, the image former includes a fixing heater which heats the fixing member to fix on the sheet the toner image formed by the image former (FIG. 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2015/0022162 (Kim) and Ushiro US 2009/0034142 (Ushiro).
Regarding claim 3, Kim teaches the power supply apparatus according to claim 1. Kim differs from the instant claimed invention by not explicitly disclosing: the noise removing member is a Y capacitor and the fixing heater is an IH heater.  However these are known elements. Ushiro teaches the noise removing member is a Y capacitor (¶0033) and the fixing heater is an IH heater (¶0037). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device taught by Kim so that the X-Capacitor is a Y-Capacitor and to specify that the fixing heater is an inductive heater since Ushiro teaches this configuration has the advantage that power can be cut when it becomes dysfunctional.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852